DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “is provided” and “are also provided” in lines 4 and 7, respectively, should each be deleted as being implied and not contributing to the conciseness of the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means for supporting said media within said tube” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for supporting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 5 and 10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a bolt (see paragraph [0021]) or the grow tube itself. See id. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, it is unclear as to the metes and bounds of “substantially” and “approximately” in lines 10 and 12, respectively, because Applicant’s Specification has not defined the metes and bounds of those terms of approximation in a manner that would have apprised an ordinarily skilled artisan at the time of Applicant’s invention of what would be considered to meet the “substantially” versus not “substantially” limitation, and to meet the “approximately” limitation, versus not “approximately.”
Re Claim 7, it is unclear as to whether “one or more plants” in line 16 is distinct from, i.e., --one or more other plants--, or the same as, i.e., --the one or more plants--, those previously recited in line 15. It is further unclear as to the metes and bounds of “substantially” and “approximately” in lines 11 and 14, respectively, for the same reasons as discussed above with respect to claim 1.
Claims 18 and 19 each recite the limitation "said binding material" in line 1.  There is insufficient antecedent basis for this limitation in each of the claims.
Claims 2-6 and 8-17 are each rejected as being dependent from a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6, and claims 14 and 19, respectively, of U.S. Patent No. 10,485,186 B2, in view of Schmidt, U.S. Patent No. 4,216,617. Claims 1 and 6 and 14 and 19, respectively, of the ‘186 patent require patentably the same limitations as claims 1 and 7, respectively, with the exceptions of: 1) the slot being formed continuously along the entire length of the front face of the grow tube is recited in the alternate in claims 1 and 14 of the ‘186 patent; 2) the claims of the ‘186 patent are silent regarding the media material being supported by the faces of the grow tube; and 3) the claims of the ‘186 patent are silent regarding “[providing] a drain or trough, wherein said drain or trough collects nutrient solutions from said grow tube; and…said nutrient solutions pass…into said drain or trough.” 
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to select the slot being formed continuously along the entire length of the front face of the grow tube from the two options presented by claims 1 and 14 of the ‘186 patent, due to ease of manufacturing, e.g., not having to measure the length of the slot, and because it has been held that where there are a finite number (i.e., 2) of identified, predictable solutions with a reasonable expectation of success, a person having ordinary skill in the art at the time of the invention would have found it obvious to try. KSR Int’l. v. Teleflex Inc., 550 U.S. 538, 421, 82 USPQ 2d. 1385, 1397 (2007).
Regarding the second feature above, namely the media material being supported by the faces of the grow tube, claims 1 and 14 of the ‘186 patent require the plurality of grow tubes adapted to each receive the media inserts, wherein the grow tube allows plants to be inserted between the two halves of the media inserts through the slot, and further wherein the first end of each grow tube is configured to be positioned vertically higher than the open second end. Such claimed configurations of the grow tube, especially the first end of the grow tube being positioned vertically higher than the second end, requires at least a somewhat vertical configuration of the grow tube, which would therefore necessitate that the media material be supported by the faces of the grow tube, so as to not fall.
Furthermore, Schmidt teaches a drain or trough (18), wherein the drain or trough collects nutrient solutions from the grow tube (see figures 7 and 8 and 4:6-16); and at least one reservoir (19), such that the nutrient solution passes through the grow tube, into the drain or trough, and into the at least one reservoir through an open second end (near 17) of the grow tube. See figures 7 and 8 and 4:6-19.
It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the ‘186 patent to have a drain or trough that collects nutrient solutions from the grow tube, and the nutrient solution to pass into the drain trough and into the at least one reservoir, as taught by Schmidt, in order to create a drainage network for a large-scale production system, to allow even distribution of nutrients in the reservoir (drainage from each of the grow tubes is mixed prior to reaching the reservoir), or to provide a separate reservoir in which recirculation functions, e.g. filtering, adding nutrients, can be carried out.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, and 11-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis, U.S. Patent No. 5,363,594, in view of Leduc et al., U.S. Patent No. 6,840,007 B2 (hereinafter Leduc), Schuck et al., U.S. Patent Application Publication No. 2004/0200148 A1 (hereinafter Schuck), and Schmidt, U.S. Patent No. 4,216,617 (all submitted by Applicant on IDS filed 10/25/2021).
Re Claim 1, Davis teaches a vertical hydroponic plant production apparatus (see, e.g., figure 1), the apparatus comprising:
A hollow grow tube (14; see figures 4 and 5);
Wherein the grow tube has a front face, a back face, a right face, a left face opposing the right face (see id.), a first end (top end), and an open second end (see figures 5 and 6) opposing the first end, wherein the grow tube has a length, a width (see id.) and an internal width (see figure 4), and wherein the length of each grow tube is larger than the width of the front face (see figures 5 and 6); and
Wherein the grow tube has a slot (8, 9) formed in the front face (see id.); and
A media material (27; see, e.g., 5:26-36) having a thickness substantially the internal width of the grow tube (see figure 4), wherein the media material is such that the thickness of the media material is approximately equal to the internal width of the grow tube (see id.);
Wherein the grow tube is adapted to receive the media material (see id. and figure 6), and wherein the media material is supported by the faces of the grow tube (see id.);
Wherein the grow tube allows plants to be inserted into the media material through the slot (see figure 9F);
At least one pump (20);
One or more nutrient solution conduits (18, 24-26), wherein the at least one pump is operably coupled to the one or more nutrient solution conduits (see figures 1 and 3 and 3:61-4:11);
One or more nutrient solution emitters (31), wherein the one or more nutrient solution emitters are operably coupled to the one or more nutrient solution conduits (see id. and figure 10); and
At least one reservoir (12), wherein the at least one pump is capable of circulating nutrient solutions from the at least one reservoir to the grow tube through the one or more nutrient solution conduits (see id.) and emitting the nutrient solutions from the one or more nutrient solution emitters into the grow tube (see id.) such that the nutrient solutions pass through the media material and into the at least one reservoir through the open second end of the grow tube (see id.);
Wherein the grow tube is positionable in a vertical position or semi vertical position. See figure 6.
Davis does not expressly teach whether the slot is formed continuously along the entire length of the front face of the grow tube; the media material having a thickness substantially half the internal width of the grow tube, wherein the media material is capable of being posited into two equal lengths so that the thickness of both lengths of the media material are approximately equal to the internal width of the grow tube, wherein the grow tube allows plants to be inserted between both lengths of the media material; or a drain or trough as claimed.
Leduc, similarly directed to a hydroponic plant production apparatus, teaches that it is well-known in the art to have a hollow grow tube (16) having a front face (having 68), a back face (62), a right face (opposite to 64), a left face (64) opposing the right face, open first and second ends (see, e.g., figures 1 and 5), and wherein the grow tube has a slot (68) formed in the front face, wherein the slot is formed continuously along the entire length of the front face of the grow tube (see figures 1 and 3 and 4:47-50); wherein the grow tube is adapted to receive a media material (88; see 5:63-6:3), wherein the grow tube allows plants to be inserted into the media material through the slot. See 6:9-13.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the slot of Davis to be similar to that of Leduc, in order to facilitate insertion of the media material and plants into the grow tube (see Leduc at 6:9-13), or to allow insertion of a media material that already has seedlings or plants growing in the media material. See Leduc at 5:63-6:3.
Schuck, similarly directed to a media material (65) for plants (50), teaches that it is well-known in the art to have the media material be folded to create portions of media material (see figures 2 and 5 and paragraph [0038]), wherein the media material is capable of being posited into two equal lengths so that the thickness of both lengths of the media material is double the thickness of each length of media material (see id.); wherein plants can be inserted between both lengths of the media material. See figures 2 and 5 and paragraph [0038].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the media material of Davis as modified by Leduc to be capable of being posited into two equal lengths so that the thickness of both lengths is double the thickness of each length of media material and allowing plants to be inserted between both lengths of the media material, as taught by Schuck, in order to create a wedging of the plant into the media material and thus increase friction to more securely hold the plant within the media material. Such a modification would result in the media material of Davis as modified by Leduc and Schuck having a thickness substantially half the internal width of the growth tube (see Davis at figures 4 and 6; Schuck at figure 5), such that the thickness of both lengths of the media material are approximately equal to the internal width of the grow tube. See id.
And Schmidt, similarly directed to a vertical hydroponic plant production apparatus (see figure 7 and Abstract), teaches that it is well-known in the art to have a hollow grow tube (1; see figures 7 and 8) positionable in a vertical position or semi vertical position (see id.); and a drain or trough (18), wherein the drain or trough collects nutrient solutions from the grow tube (see id. and 4:6-16); and at least one reservoir (19), wherein at least one pump (20) is capable of circulating nutrient solutions from the at least one reservoir to the grow tube through one or more nutrient solution conduits (11; see figure 7 and 4:17-19) and emitting the nutrient solution from one or more nutrient solution emitters (12; see id.) into the grow tube (see figure 8) such that the nutrient solution passes through the grow tube, into the drain or trough, and into the at least one reservoir through an open second end (near 17) of the grow tube. See figures 7 and 8 and 4:6-19.
It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Davis as modified by Leduc and Schuck to have a drain or trough that collects nutrient solutions from the grow tube, and the nutrient solution to pass into the drain trough and into the at least one reservoir, as taught by Schmidt, in order to create a drainage network for a large-scale production system, to allow even distribution of nutrients in the reservoir (drainage from each of the grow tubes is mixed prior to reaching the reservoir), or to provide a separate reservoir in which recirculation functions, e.g. filtering, adding nutrients, can be carried out.
Re Claim 4, Davis as modified by Leduc, Schuck, and Schmidt teaches that the two lengths of the media material are contacting each other when inserted into the grow tube. See Schuck at figure 5 and paragraph [0038].
Re Claim 6, Davis as modified by Leduc, Schuck, and Schmidt teaches that the media are supported by the grow tube (see Davis at figures 3, 4, and 6) and the drain or trough. See Davis at figure 6; Schmidt at figures 4 and 6.
Re Claim 7, Davis teaches a method of growing a plant in a vertical hydroponic plant production apparatus (see, e.g., figure 1), the apparatus comprising:
Providing a hollow grow tube (14; see figures 4 and 5); wherein the grow tube has a front face, a back face, a right face, a left face opposing the right face (see id.), a first end (top end), and an open second end (see figures 5 and 6) opposing the first end, wherein the grow tube has a length and a width (see id.) and wherein the front face has a width (see id.); and
Wherein the grow tube has a slot (8, 9) formed in the front face of the grow tube (see id.); and
Providing a media material (27; see, e.g., 5:26-36) having a thickness substantially equal to the internal width of the grow tube (see id. and figures 4 and 6), wherein the media material is such that the thickness of the media material is approximately equal to the internal width of the grow tube (see id.) and wherein the media material is capable of receiving one or more plants into the media material (see 5:26-36 and figures 9A-9F) and capable of allowing one or more plants to root and grow in the media material (see id.);
Wherein the grow tube is adapted to receive the media material (see id. and figures 4 and 6), and wherein the media material is supported by the faces of the grow tube (see id.);
Wherein the grow tube is positionable in a vertical position or semi-vertical position (see figure 6);
Providing at least one pump (20);
Providing one or more nutrient solution conduits (18, 24-26), wherein the at least one pump is operably coupled to the one or more nutrient solution conduits (see figures 1 and 3 and 3:61-4:11);
Providing one or more nutrient solution emitters (31), wherein the one or more nutrient solution emitters are operably coupled to the one or more nutrient solution conduits (see id. and figure 10); and
Providing at least one reservoir (12), wherein the at least one pump is capable of circulating nutrient solutions from the at least one reservoir to the grow tube through the one or more nutrient solution conduits (see id.) and emitting the nutrient solutions from the one or more nutrient solution emitters into the grow tube (see id.) such that the nutrient solutions pass through the media material and into the at least one reservoir through the open second end of the grow tube. See id.
Davis does not expressly teach whether the slot is formed continuously along the entire length of the front face of the grow tube; the media material having a thickness substantially half the internal width of the growth tube, wherein the media material is capable of being posited into two equal lengths so that the thickness of both lengths of the media material are approximately equal to the internal width of the grow tube; or providing a drain or trough as claimed.
Leduc, similarly directed to a method of growing a plant using a hydroponic plant production apparatus, teaches that it is well-known in the art to provide a hollow grow tube (16) having a front face (having 68), a back face (62), a right face (opposite to 64), a left face (64) opposing the right face, open first and second ends (see, e.g., figures 1 and 5), and wherein the grow tube has a slot (68) formed in the front face, wherein the slot is formed continuously along the entire length of the front face of the grow tube (see figures 1 and 3 and 4:47-50); providing a media material (88), wherein the media material is capable of receiving one or more plants into the media material (see 6:9-13); and wherein the grow tube is adapted to receive the media material. See 5:63-6:3.
It would have bene obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the slot of Davis to be similar to that of Leduc, in order to facilitate insertion of the media material and plants into the grow tube (see Leduc at 6:9-13), or to allow insertion of a media material that already has seedlings or plants growing in the media material. See Leduc at 5:63-6:3.
Schuck, similarly directed to providing a media material (65) for plants (50), teaches that it is well-known in the art to have the media material be folded to create portions of media material (see figures 2 and 5 and paragraph [0038]), wherein the media material is capable of being posited into two equal lengths so that the thickness of both lengths of the media material is double the thickness of each length of media material (see id.); wherein the media material is capable of receiving one or more plants into the media material, and capable of allowing one or more plants to root and grow in the media material. See figures 2 and 5 and paragraph [0038].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the media material of Davis as modified by Leduc to be capable of being posited into two equal lengths so that the thickness of both lengths is double the thickness of each length of media material, as taught by Schuck, in order to create a wedging of the plant into the media material and thus increase friction to more securely hold the plant within the media material. Such a modification would result in the media material of Davis as modified by Leduc and Schuck having a thickness substantially half the internal width of the growth tube (see Davis at figures 4 and 6; Schuck at figure 5), such that the thickness of both lengths of the media material are approximately equal to the internal width of the grow tube. See id.
And Schmidt, similarly directed to a method of growing a plant in a vertical hydroponic plant production apparatus (see figure 7 and Abstract), teaches that it is well-known in the art to provide a hollow grow tube (1; see figures 7 and 8) positionable in a vertical position (see id.); providing a drain or trough (18), wherein the drain or trough collects nutrient solutions from the grow tube (see id. and 4:6-16); and providing at least one reservoir (19), wherein at least one pump (20) is capable of circulating nutrient solutions from the at least one reservoir to the grow tube through one or more nutrient solution conduits (11; see figure 7 and 4:17-19) and emitting the nutrient solutions from one or more nutrient solution emitters (12; see id.) into the grow tube (see figure 8) such that the nutrient solution passes through the grow tube and into the at least one reservoir through an open second end (near 17) of the grow tube. See figures 7 and 8 and 4:6-19.
It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Davis as modified by Leduc and Schuck to have a drain or trough that collects nutrient solutions from the grow tube, as taught by Schmidt, in order to create a drainage network for a large-scale production system, to allow even distribution of nutrients in the reservoir (drainage from each of the grow tubes is mixed prior to reaching the reservoir), or to provide a separate reservoir in which recirculation functions, e.g. filtering, adding nutrients, can be carried out.
Re Claim 11, Davis as modified by Leduc, Schuck, and Schmidt teaches that the media are supported by the grow tube (see Davis at figures 3, 4, and 6) and the drain or trough. See Davis at figure 6; Schmidt at figures 4 and 6.
Re Claim 12, Davis as modified by Leduc, Schuck, and Schmidt teaches one or more additional grow tubes. See Davis at figure 1.
Re Claim 13, Davis as modified by Leduc, Schuck, and Schmidt teaches that the grow tubes are positioned adjacent to each other. See id.
Re Claim 14, Davis as modified by Leduc, Schuck, and Schmidt teaches that the at least one pump is capable of circulating nutrient solutions from the at least one reservoir to the grow tubes (see id., Davis at figure 6 and 3:65-4:11) through the one or more nutrient solution conduits and emitting the nutrient solution from the one or more nutrient solution emitters into each of the grow tubes (see id.) such that the nutrient solution passes through the media material and into the reservoir through the open second end of each of the grow tubes. See id.
Re Claim 15, Davis as modified by Leduc, Schuck, and Schmidt teaches one or more additional grow tubes. See Davis at figure 1.
Re Claim 16, Davis as modified by Leduc, Schuck, and Schmidt teaches positioning the grow tubes adjacent to each other. See id.
Re Claim 17, Davis as modified by Leduc, Schuck, and Schmidt teaches that the at least one pump is capable of circulating nutrient solutions from the at least one reservoir to the grow tubes (see id., Davis at figure 6 and 3:65-4:11) through the one or more nutrient solution conduits and emitting the nutrient solution from the one or more nutrient solution emitters into each of the grow tubes (see id.) such that the nutrient solution passes through the media material and into the reservoir through the open second end of each of the grow tubes. See id.
Claims 2, 3, 5, and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis, Leduc, Schuck, and Schmidt as applied to claims 1 and 7 above, and further in view of Harder, U.S. Patent Application Publication No. 2011/0016782 A1.
Re Claim 2, Davis as modified by Leduc, Schuck, and Schmidt does not expressly teach a width of the slot of the grow tube.
Harder, similarly directed to a plant production apparatus, teaches that it is well-known in the art for the apparatus to comprise a hollow grow tube (34) having a slot (78) formed continuously along an entire length of a front face of the grow tube (see figures 1 and 4), wherein the slot has a width of between 0.5 and 6 inches. See figure 10 and paragraphs [0055] and [0070], noting that based on the teaching that the grow tube has a diameter from approximately 2 inches to approximately 24 inches, and the receiving ports have a diameter of approximately 1/2 inch to approximately 6 inches, and the showing in figure 10 of the slot having a width approximately equal to the diameter of the receiving port, Harder teaches an overlapping claim range.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the width of the slot to be between 0.5 and 6 inches, as taught by Harder, in order to provide aeration and water retention of the growth medium and plants, based on a desired size of the grow tube.
Although Davis as modified by Leduc, Schuck, Schmidt, and Harder teaches a larger range for a width of the slot, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the slot to have a width between 0.5 inches and 1.5 inches, in order to size the slot appropriately to accommodate stems of a specific type or size of plant.
Re Claim 3, Davis as modified by Leduc, Schuck, and Schmidt does not expressly teach whether the width of the front face of the grow tube is between four inches and six inches.
As discussed above, Harder teaches the grow tube having a diameter from approximately 2 inches to approximately 24 inches. See paragraph [0055].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the width of the front face of the grow tube of Davis as modified by Leduc, Schuck, and Schmidt to have a width between approximately 2 inches to approximately 24 inches, as taught by Harder, in order to size the grow tube appropriately for a given type of plant or a desired number of plants to be grown within the grow tube. 
Although Davis as modified by Leduc, Schuck, Schmidt, and Harder teaches a larger range than that claimed by Applicant, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the width to be between four inches and six inches, depending on the size and number of the plants to be grown. Applicant’s specification does not allege any criticality of the claimed width, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 5, Davis as modified by Leduc, Schuck, and Schmidt does not expressly teach a means for supporting the media within the tube.
Harder again teaches a means (90) for supporting media (62) within the tube. Note that #90 are described as metal rods (see, e.g., paragraph [0078]) that span the width of the media material. See figure 5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Davis as modified by Leduc, Schuck, and Schmidt to have a means for supporting the media within the tube, as taught by Harder, in order to ensure that the media material remains inside the tube, while also providing supports for growing plants.
Re Claim 8, Davis as modified by Leduc, Schuck, and Schmidt does not expressly teach a width of the slot of the grow tube.
Harder, similarly directed to a plant production apparatus, teaches that it is well-known in the art for the apparatus to comprise a hollow grow tube (34) having a slot (78) formed continuously along an entire length of a front face of the grow tube (see figures 1 and 4), wherein the slot has a width of between 0.5 and 6 inches. See figure 10 and paragraphs [0055] and [0070], noting that based on the teaching that the grow tube has a diameter from approximately 2 inches to approximately 24 inches, and the receiving ports have a diameter of approximately 1/2 inch to approximately 6 inches, and the showing in figure 10 of the slot having a width approximately equal to the diameter of the receiving port, Harder teaches an overlapping claim range.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the width of the slot to be between 0.5 and 6 inches, as taught by Harder, in order to provide aeration and water retention of the growth medium and plants, based on a desired size of the grow tube.
Although Davis as modified by Leduc, Schuck, Schmidt, and Harder teaches a larger range for a width of the slot, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the slot to have a width between 0.5 inches and 1.5 inches, in order to size the slot appropriately to accommodate stems of a specific type or size of plant.
Re Claim 9, Davis as modified by Leduc, Schuck, and Schmidt does not expressly teach whether the width of the front face of the grow tube is between four inches and six inches.
As discussed above, Harder teaches the grow tube having a diameter from approximately 2 inches to approximately 24 inches. See paragraph [0055].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the width of the front face of the grow tube of Davis as modified by Leduc, Schuck, and Schmidt to have a width between approximately 2 inches to approximately 24 inches, as taught by Harder, in order to size the grow tube appropriately for a given type of plant or a desired number of plants to be grown within the grow tube. 
Although Davis as modified by Leduc, Schuck, Schmidt, and Harder teaches a larger range than that claimed by Applicant, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the width to be between four inches and six inches, depending on the size and number of the plants to be grown. Applicant’s specification does not allege any criticality of the claimed width, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 10, Davis as modified by Leduc, Schuck, and Schmidt does not expressly teach a means for supporting the media within the tube.
Harder again teaches a means (90) for supporting media (62) within the tube. Note that #90 are described as metal rods (see, e.g., paragraph [0078]) that span the width of the media material. See figure 5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Davis as modified by Leduc, Schuck, and Schmidt to have a means for supporting the media within the tube, as taught by Harder, in order to ensure that the media material remains inside the tube, while also providing supports for growing plants.
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis, Leduc, Schuck, and Schmidt as applied to claims 1 and 7 above, and further in view of Kania et al., U.S. Patent Application Publication No. 2009/0288341 A1 (hereinafter Kania).
	Re Claims 18 and 19, Davis as modified by Leduc, Schuck, and Schmidt does not teach a binding material coating the media material that is a silicone binder.
Kania, similarly directed to a media material for a hydroponic plant production apparatus, teaches that it is well-known in the art to have the media material have a binding material coating (see paragraphs [0010] and [0033], noting that the resins and silicone are known binding materials) that is a silicone binder. See paragraphs [0033] and [0094]-[0095].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the media material of Davis as modified by Leduc, Schuck, and Schmidt to comprise a binding material coating it that is a silicone binder: to slow decomposition and reducing UV damage, as taught by Kania, in order to bind the media material together and prevent it from falling apart, while at the same time improving its durability. See Kania at paragraphs [0010], [0033], and [0094]-[0095].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642